12 F.3d 206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Lee SIMMONS, Sr., Petitioner-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent-Appellee.Ronald Lee SIMMONS, Sr., Plaintiff-Appellant,v.Clarence L. JACKSON, Chairman;  Virginia Parole BoardMembers;  Edward W. Murray, Director of Corrections;  P.A.Terrangi, Deputy Warden, C Unit, Greensville CorrectionalCenter;  E.E. Wright, Jr., Warden of GreensvilleCorrectional Center, Defendants-Appellees.
Nos. 93-6980, 93-6985.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1993.Decided Nov. 18, 1993.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk, No. CA-93-215-2, CA-92-67-2;  John A. MacKenzie, Senior District Judge.
Ronald Lee Simmons, Sr., pro se.
Robert Harkness Herring, Jr., Asst. Atty. Gen., Reneen Evat Hewlett, Office of the Atty. Gen. of Virginia, Richmond, VA, for defendants-appellees.
E.D.Va.
DISMISSED IN PART AND AFFIRMED IN PART.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Ronnie L. Simmons, Sr., appeals from a district court order that granted summary judgment to the Defendants and denied his 28 U.S.C. Sec. 2254 (1988) petition (No. 93-6980) and granted summary judgment to the Defendants in his 42 U.S.C. Sec. 1983 (1988) action (No. 93-6985).  In No. 93-6980, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Simmons v. Murray, No. CA-93-215-2 (E.D.Va., Aug. 24, 1993).  In No. 93-6985, we affirm on the reasoning of the district court.  Simmons v. Jackson, No. CA-92-67-2 (E.D.Va., Aug. 24, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED IN PART, AFFIRMED IN PART.